Citation Nr: 1316449	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  13-00 270	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE


Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

In a May 2013 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a skin disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal in the claim for service connection for a skin disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In December 2012, the Veteran filed a substantive appeal of the RO's August 2011 denial of service connection for a skin disorder.  In a written statement submitted in May 2013, he requested withdrawal of his appeal.  In view of his expressed desire, further action with regard to this issue is not appropriate. 

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a skin disorder.  The claim must, therefore, be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal as to the issue of entitlement to service connection for a skin disorder is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


